ENERGEN CORPORATION

1997 DEFERRED COMPENSATION PLAN

(As amended January 1, 2001)

Energen Corporation, an Alabama corporation, hereby establishes the Energen
Corporation 1997 Deferred Compensation Plan, effective as of April 25, 1997, in
order to provide deferred compensation to directors and certain key employees of
Energen Corporation and its affiliated companies. The purpose of the Energen
Corporation Deferred Compensation Plan is to assist Energen Corporation and its
affiliated companies in retaining directors and key employees, encouraging their
long term commitment to the company's success, and attracting new directors and
key employees by offering them an opportunity to defer compensation and
participate in the success of Energen Corporation and its affiliated companies,
and allowing them to share in increases in the value of Energen Corporation.

 

ARTICLE I.

DEFINITIONS



Section 1.1 Definitions. When used in this document with initial capital
letters, the following terms have the meanings indicated unless a different
meaning is plainly required by the context:

(a) "Account" or "Accounts" means the account or accounts established and
maintained for a Participant pursuant to Article IV of the Plan. A Participant's
Account shall consist of the Participant's Investment Account and the
Participant's Company Stock Account.

(b) "Alagasco" means Alabama Gas Corporation, a subsidiary of Energen
Corporation.

(c) "Allocation Request Form" means such form or forms as may be approved by
Energen from time to time for use by a Participant to request (i) an allocation
of certain deferred compensation and/or an allocation or reallocation of the
Participant's Investment Account among available investment options pursuant to
Section 7.2(c), (ii) that certain deferred compensation be allocated to the
Participant's Company Stock Account pursuant to Section 7.1(g); and/or (iii)
diversification of part or all of the Company Stock Account pursuant to Section
7.1(h).

(d) "Basin" means Basin Pipeline Corporation, a subsidiary of Energen
Corporation.

(e) "Board of Directors" means the Board of Directors of Energen Corporation.

(f) "Cash Compensation" means any one or more of the following items of
compensation:

(i) Base salary;

(ii) Awards under the Energen Corporation Annual Incentive Compensation Plan (or
any successor plan), as amended from time to time;

(iii) Awards under the Energen Corporation Salaried Employee Incentive
Compensation Plan (or any successor plan), as amended from time to time; and

(iv) Director fees including retainer, meeting, committee, and other fees
payable to a Director for service in such capacity.

(g) "Change in Control" means the occurrence of any one or more of the
following:

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13(d)-3 promulgated under the Exchange
Act) of 25% or more of either (i) the then outstanding shares of common stock of
Energen (the "Outstanding Common Stock") or (ii) the combined voting power of
the then outstanding voting securities of Energen entitled to vote generally in
the election of directors (the "Outstanding Voting Securities"); provided,
however, that for purposes of this subsection (1) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by Energen or any
corporation controlled by Energen shall not constitute a Change in Control;

(2) Individuals who, as of October 1, 1999, constitute the Board of Directors of
Energen (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board of Directors of Energen (the "Board of Directors");
provided, however that any individual becoming a director subsequent to such
date whose election, or nomination for election by Energen's shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors;

(3) Consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets, of Energen (a "Business
Combination"), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns Energen or all or substantially all of Energen's assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Common Stock and Outstanding Voting Securities, as the case
may be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of Energen or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination;

(4) Any transaction or series of transactions which is expressly designated by
resolution of the Board of Directors to constitute a Change in Control for
purposes of this Agreement.

(h) "Code" means the Internal Revenue Code of 1986, as amended.

(i) "Common Stock" means the Common Stock, par value $0.01 per share, of Energen
Corporation as such stock may be reclassified, converted or exchanged by
reorganization, merger or otherwise.

(j) "Company Stock Account" means an account established and maintained for a
Participant as a record of the Participant's hypothetical investments in shares
of Common Stock.

(k) "Deferral Election Form" means such the form or forms as may be approved by
Energen from time to time for use by a Participant to elect to defer
compensation under the Plan.

(l) "Director" means a member of the board of directors of a Participating
Employer.

(m) "Disability" means the total and permanent disability of a Participant which
entitles the Participant to a disability benefit under a disability program
sponsored or maintained by the Participant's Participating Employer; provided,
that if no such program is applicable to the Participant, then "Disability" with
respect to such Participant means that, based on medical evidence reasonably
satisfactory to Energen, the Participant is totally and permanently unable to
engage in any occupation or gainful employment for which the Participant is
reasonably suited by background, training, education or experience.

(n) "Discretionary Amount" means amounts credited to a Participant's Account
pursuant to Section 4.4.

(o) "Distributable Event" means an event identified as such in Section 6.1.

(p) "EGN" means EGN Services, Inc., a subsidiary of Energen Corporation.

(q) "Energen" means Energen Corporation, an Alabama corporation.

(r) "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

(s) (i) "Fair Market Value Average", (ii) "Fair Market Value Close", and (iii)
"Fair Market Value Twenty" mean respectively:

(i) the average of the high and low sales prices on the Composite Tape for the
New York Stock Exchange - Listed Stocks ("NYSE composite") for the Common Stock
on a specified date,

(ii) the closing sales price of the Common Stock on the NYSE composite for a
specified date, and

(iii) the twenty day average high and low sales prices for the Common Stock on
the NYSE composite for the twenty business days ending on a specified date.

In the event that the Common Stock is not traded on the NYSE, the Officers
Review Committee, in its reasonable discretion, shall specify appropriate
alternative measures of Common Stock value.



(t) "Heat Tech, Inc." means American Heat Tech, Inc., a subsidiary of Energen
Corporation.

(u) "Investment Account" means an account established and maintained for a
Participant as a record of the Participant's hypothetical investments in
available investment options.

(v) "Midtown NGV" means Midtown NGV, Inc., a subsidiary of Energen Corporation.

(w) "Officer" means an officer of a Participating Employer elected to such
position by the board of directors of such Participating Employer.

(x) "Officers Review Committee" means the Officers Review Committee of the Board
of Directors or such other person or persons as may be designated by the Board
of Directors to act on behalf of the Board of Directors in the administration of
the Plan.

(y) "Participant" means an individual identified as such under Article III of
the Plan.

(z) "Participating Employer" means any employer participating in the Plan
pursuant to Article II of the Plan.

(aa) "Plan" means the Energen Corporation 1997 Deferred Compensation Plan, as of
its original effective date, including any amendments thereto, which is
maintained by Energen and its affiliated companies primarily for the purpose of
providing financial incentives for directors and certain key employees of
Energen and its affiliated companies.

(bb) "Qualifying Compensation" means items of compensation which either:

(i) first become payable in a calendar year subsequent to the calendar year of
the applicable election for services rendered during periods of service
subsequent to the date of such election; or

(ii) first become payable and determinable in amount during a calendar year
subsequent to the calendar year of the applicable election and at least 180 days
subsequent to the date of such election.

The foregoing notwithstanding, with respect to an election made within thirty
days of the effective date of the Plan, "Qualifying Compensation" means items of
Compensation which either

(i) first become payable subsequent to the date of the applicable election for
services rendered during periods of service subsequent to the date of such
election; or

(ii) first become payable and determinable in amount subsequent to the date of
the applicable election.

(cc) "Stock Compensation" means any one or more of the following items of
compensation:

(i) Awards under the Restricted Stock Incentive Plan of Energen Corporation, as
amended;

(ii) Awards under the Energen Corporation 1992 Long-Range Performance Share
Plan, as amended from time to time;

(iii) Annual or elective grants under the Energen Corporation 1992 Directors
Stock Plan, as amended from time to time;

(iv) Grants under the Energen Corporation 1988 Stock Option Plan, as amended
from time to time; and

(v) Awards under the Energen Corporation 1997 Stock Incentive Plan, as amended
from time to time.

(dd) "Taurus" means Taurus Exploration, Inc., a subsidiary of Energen
Corporation.

(ee) "Taurus USA" means Taurus Exploration USA, Inc., a subsidiary of Taurus.

(ff) "Trust" means the trust described in Section 12.4. The Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan. Participants and their beneficiaries shall have no
beneficial ownership interest in any assets of any such Trust.

(gg) "Trustee" means the corporation or person or persons selected by Energen to
serve as Trustee for the Trust.

(hh) "Vested" means an interest in the benefit described under the Plan which
may be payable to or on behalf of the Participant in accordance with the terms
of the Plan.

 

ARTICLE II.

PARTICIPATING EMPLOYERS

Section 2.1 Eligibility. To be eligible to adopt and participate in the Plan, an
employer must be a member of the "controlled group" of corporations, within the
meaning of Section 414 of the Code, that includes Energen and must be determined
to be eligible to participate in the Plan by Energen. The corporations which are
eligible to participate in this Plan as of April 25, 1997, are Energen,
Alagasco, Taurus, Taurus USA, Basin, EGN, Heat Tech, and Midtown NGV.

Section 2.2 Participation Reimbursements. Energen, the sponsor of the Plan,
Alagasco, Taurus, Taurus USA, Basin, EGN, Heat Tech and Midtown NGV are
Participating Employers in the Plan effective as of April 25, 1997. Any other
affiliated company that is or becomes eligible to adopt the Plan and become a
Participating Employer pursuant to Section 2.1 of the Plan may, with the
approval of the Board of Directors by resolution of the Board of Directors,
adopt this Plan and become a Participating Employer in the Plan. The date on
which such eligible company may become a Participating Employer in the Plan
shall be stated in the resolutions of the Board of Directors. Each of the
Participating Employers agree to make payments of their allocable portion of the
benefits provided under the Plan to their respective employee and Director
Participants. Energen hereby guarantees the performance by each of the other
Participating Employers of their respective obligations under the Plan. Neither
the respective benefit payment obligations of the Participating Employers nor
Energen's guarantee of performance is secured in any way. Such obligations and
guarantee constitute no more than unfunded and unsecured promises of payment and
performance. Each Participating Employer, other than Energen, shall reimburse
Energen for its allocable share of costs and expenses paid by Energen in
connection with the operation and administration of the Plan, and shall
reimburse Energen for any benefits paid by Energen under the Plan to
Participants to the extent allocable to such Participating Employer and its
Participants. Payments made to Participants by the Trust shall constitute
payments by Energen and Energen shall be reimbursed for such payments by the
appropriate Participating Employers.

Section 2.3 Recordkeeping and Reporting. Each Participating Employer, other than
Energen, shall furnish to Energen the information with respect to each of its
Participants necessary to enable Energen to maintain records sufficient to
determine the benefits (and the compensation sources of such benefits) which may
become payable to or with respect to such Participants and to give those
Participants any reports which may be required under the terms of the Plan or by
law.

Section 2.4 Termination of Participation. A Participating Employer, other than
Energen, may withdraw from participation in the Plan at any time by providing
Energen with 30 days advance written notice of such withdrawal from
participation and the effective date of such Participating Employer's
withdrawal, which 30-day notice period may be waived by Energen. In addition,
Energen may terminate a Participating Employer's participation in the Plan by
providing such Participating Employer with 30 days advance written notice, which
30-day notice period may be waived by the Participating Employer. A
Participating Employer which terminates its participation in the Plan shall
remain obligated under the Plan with respect to deferrals made prior to such
termination by its Participants (including subsequent investment performance
adjustments), unless otherwise expressly agreed by Energen with Energen fully
assuming such obligations.

Section 2.5 Separate Accounting. Energen shall establish and maintain separate
Accounts for each of the Participating Employers and their respective
Participants. Such separate accounting is intended to comply with Section
404(a)(5) of the Code and Section 1.404(a) - 12 of the Treasury Regulations
(which provide that an employer can deduct the amounts contributed to a
nonqualified plan in the taxable year in which an amount attributable to the
contribution is includable in the gross income of employees participating in the
plan, but, in the case of a plan in which more than one employee participates
only if separate accounts are maintained for each employee).

 

ARTICLE III.

ELIGIBILITY AND PARTICIPATION

Section 3.1 Eligibility. Each Director and each Officer of a Participating
Employer shall be eligible to participate in the Plan effective as of the later
of the effective date of the Plan or the date on which such individual first
becomes a Director or Officer. In addition, the Officers Review Committee may by
express action designate other management level or highly compensated employees
of the Participating Employers as eligible to participate in the Plan. If the
Officers Review Committee designates a management level or highly compensated
employee as eligible to become a Participant in the Plan, Energen shall inform
the employee in writing of such designation and the date on which the employee
shall become a Participant in the Plan.

Section 3.2 Participation. An individual eligible to participate in the Plan
shall become a Participant upon the filing with Energen of a completed Deferral
Election Form and acceptance of such form by Energen. The name of each
individual eligible to participate in the Plan and the date on which such
individual becomes a Participant in the Plan, shall be recorded on Exhibit A,
which exhibit is attached hereto and incorporated herein by reference and which
shall be revised by Energen from time to time to reflect the operation of the
Plan. Once an individual becomes a Participant in the Plan, the individual shall
remain a Participant until the benefits which may be payable to the individual
under the Plan have been distributed to or on behalf of the individual.

Section 3.3 Suspension of Eligibility. The Officers Review Committee (or the
Board of Directors if the affected Participant is a Director) may in its
discretion determine that a Participant will no longer be eligible to
participate in the Plan and in such event , the Participant's Section 4.1
compensation deferral election will immediately terminate and no additional
amounts shall be credited to his or her Accounts under Sections 7.1(a), (b), (c)
and 7.2(a) until such time as the individual is again determined to be eligible
to participate in the Plan by the Officers Review Committee (or Board of
Directors as appropriate) and makes a new Section 4.1 election. However, the
Account of such Participant shall continue to be adjusted by the other
provisions of Sections 7.1 and 7.2 until fully distributed.

 

ARTICLE IV.

BENEFITS

Section 4.1 Deferred Compensation. A Participant may elect to defer receipt of
part or all of any one or more items of Cash Compensation and/or Stock
Compensation. A Participant may defer an item of compensation only to the extent
that the Participant is entitled to receive such item of compensation. Upon such
deferral, the Participant will have no further right to such deferred
compensation other than as provided under the Plan. Such deferred compensation
shall be the record of the value of such deferred compensation credited to a
Participant's Account and shall be used solely for accounting purposes.

Section 4.2 Form and Effectiveness of Deferral Election. Elections to defer
compensation under the Plan shall be made in writing on the Deferral Election
Form. Such elections may be revised or terminated by the making of a new
deferral election on the Deferral Election Form. Deferral elections (including
revisions or terminations of prior elections) shall be effective for Qualifying
Compensation (subject to the last sentence of this section). Notwithstanding the
other provisions of this Plan, a Participant's Deferral Election Form and the
various elections and selections made thereon (excepting elections to terminate
deferral of one or more items of compensation), shall not become effective
unless acceptance thereof by Energen in its sole discretion is acknowledged in
writing. A Participant's election to terminate a prior compensation deferral
election shall be effective upon delivery to Energen and shall be accepted and
honored by the Participating Employers with respect to Qualifying Compensation
(subject to the following sentence). An election to reduce or terminate a prior
election to defer an item of compensation shall in no event be effective with
respect to compensation for services rendered during a period of service
commencing prior to the date of such election.

Section 4.3 Participant Accounts. A Company Stock Account and an Investment
Account shall be established and maintained for each Participant. The Company
Stock Account shall be measured in shares of Common Stock and the Investment
Account shall be measured in dollars. The Company Stock Account shall be
credited as described in Section 7.1 for deferred amounts attributable to (i)
Stock Compensation and (ii) such amounts of Cash Compensation as may be
allocated to the Company Stock Account pursuant to Section 7.1(g). The
Investment Account shall be credited as described in Section 7.2 for any
deferred amounts of Cash Compensation which are not allocated to the Company
Stock Account pursuant to Section 7.1(g).

Section 4.4 Discretionary Amounts. In addition to amounts deferred by a
Participant, the Board of Directors may from time to time, in its sole
discretion, authorize a Participant's Participating Employer to credit the
Participant's Company Stock Account with additional amounts (denominated in
dollars). Such additional amounts may be authorized for such purpose or purposes
as the Board of Directors may deem appropriate, including, without limitation,
as mirror employer matching contributions or ESOP contributions made by such
Participating Employer with respect to The Energen Corporation Employee Savings
Plan.

 

ARTICLE V.

VESTING

Section 5.1 Vested Benefit. A Participant shall be considered to be 100% Vested
in his or her Account.

Section 5.2 Limitation on Benefits. The benefits that may be payable to or on
behalf of a Participant under the Plan shall be equal to a cash payment equal to
the value of the amounts credited

to the Participant' s Investment Account and a distribution of that number of
Common Shares equal to the number of shares credited to the Participant's
Company Stock Account (with any fractional share being rounded to a whole
share).

 

ARTICLE VI.

DISTRIBUTIONS.

Section 6.1 Distributable Events. A Participant's Distributable Event shall be
the first to occur of the following events; provided, that events (b) - (e)
shall be Distributable Events only if so elected by the Participant in the
Deferral Election Form and further provided that events (d) - (f) are subject to
Section 6.6:

(a) the Participant's 70th birthday (i.e., the 70th anniversary of the
Participant's birth) or such earlier birthday as the Participant may specify in
the Deferral Election Form;

(b) Disability (as defined in Section 1.1);

(c) the Participant's death;

(d) the first date on which the Participant is neither an employee nor a
Director of any Participating Employer;

(e) such other event as the Participant may specify in the Deferral Election
Form (subject to approval of Energen);

(f) the taking of action by the Board of Directors to terminate the Plan
pursuant to Section 14.1, or

(g) termination for Cause subject to and in accordance with Section 6.7.

A Participant's Distributable Event elections must be made on the Participant's
initial Deferral Election Form and are irrevocable; provided, that Energen may
in its sole discretion allow a Participant to make different Distributable Event
elections applicable only with respect to Qualifying Compensation for services
rendered during periods of service commencing after the date of such election.

Section 6.2 Distribution of Benefits.

(a) Distribution Commencement Date. Excepting withdrawals under Sections 6.3 and
6.4 which shall be distributed in accordance with those Sections, distribution
of a Participant's Plan benefit shall commence as of the first day of the second
calendar month immediately following the calendar month in which the
Participant's applicable Distributable Event occurs.

(b) Form of Distribution. Benefits attributable to the value of the Investment
Account shall be delivered to the Participant in dollars. Benefits attributable
to the Company Stock Account shall be delivered to the Participant in the form
of shares of Common Stock. To the extent that the distribution is in the form of
shares of Common Stock, such delivery shall be subject to all applicable
securities laws and regulations and Energen shall have taken all steps, if any,
including registration and listing, as may be necessary to make the shares
immediately saleable by the Participant without further regulatory action or
compliance on the part of the Participant (other than compliance with paragraphs
(f) and (h) of Rule 144 under the Securities Act of 1933). The Participant shall
reasonably cooperate with Energen, at Energen's expense, to facilitate such
compliance and related actions by Energen.

(c) Payment Options. In the event a Participant becomes eligible to receive a
payment of benefits under the Plan, the benefits payable to the Participant or,
in the event of the

Participant's death, to the Participant's designated beneficiary under the Plan
shall be paid in accordance with one of the payment options available under the
Plan as elected by the Participant on the Participant's Deferral Election Form.
The Participant may elect separate payment options with respect to the
Investment Account and the Company Stock Account. A Participant may change
payment options by electing another payment option available under the Plan on a
subsequent Deferral Election Form, but such change in payment option will not be
effective until the calendar year following the calendar year in which the
change was elected. Further, in no event will any such change in payment option
be effective if such change is elected during the calendar year in which the
Distributable Event occurs and no further elections may be made once a
Distributable Event occurs. The payment options include installment payments
over a period certain, a lump sum payment, and such other payment method as may
be specified by the Participant and accepted by Energen. The Board of Directors
may, in its sole discretion, reduce the payment period over which payments would
have been made pursuant to the payment option elected by a Participant
(including consolidation into a lump sum); provided, that in the event of a
Change in Control, no reduction of a payment period may be made prior to the
fifth anniversary of such Change in Control. Absent a payment option election,
the Board of Directors shall direct the payment of any benefits payable under
the Plan to or on behalf of the Participant in a lump sum payment to the
Participant, or in the event of the Participant's death, to the Participant's
designated beneficiary under the Plan.

Section 6.3 Early Withdrawals. Notwithstanding any provision in this Plan to the
contrary, a Participant may request, by providing a written request to the
Officers Review Committee, a withdrawal prior to the distribution date under the
Plan of all or any portion of his or her benefits from any of his or her
Accounts under the Plan in increments of 25% (of aggregate Account value). If
such a request is approved by the Officers Review Committee, which decision by
the Officers Review Committee shall be made in its sole discretion on a case by
case basis, a distribution of such benefits may be made to the Participant
subject to a penalty for such an early withdrawal at any point equal to a
six-month period of nonparticipation (during which no additional amounts will be
credited to the Participant's Accounts under Sections 7.1(a), (b), (c) and
7.2(a) of the Plan) for each 25% increment withdrawn. The nonparticipation
period would begin as of the date on which the request made by the Participant
is approved by the Officers Review Committee. As a result, a Participant
withdrawing his or her entire benefit from all of his or her Accounts would be
excluded from eligibility to participate in the Plan for a 24-month period
beginning as of the date of such approval by the Officers Review Committee. In
addition, a penalty of 10% of the amount withdrawn will be imposed on any
withdrawal made pursuant to this Section 6.3.

Section 6.4 Hardship Withdrawals. In addition to the other distribution and
withdrawal provisions of this Article VI and notwithstanding any provision
herein to the contrary, in the event a Participant incurs an unforeseeable
emergency, the Participant may request, by providing a written request to the
Officers Review Committee, a hardship withdrawal of all or any portion of his or
her benefits from his or her Accounts under the Plan. An unforeseeable emergency
is a severe financial hardship to the Participant resulting from a sudden and
unexpected illness or accident of the Participant or of a dependent (as defined
in Section 152(a) of the Code) of the Participant, loss of the Participant's
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. If such a request is approved by the Officers Review Committee,
which decision by the Officers Review Committee shall be made in its sole
discretion on a case by case basis, a hardship withdrawal may be permitted under
this Section 6.4. Withdrawals of amounts because of an unforeseeable emergency
are only permitted to the extent reasonably needed to satisfy the emergency
need. This provision shall be interpreted in a manner not inconsistent with
Sections 1.457-2(h)(4) and 1.457-2(h)(5) of the Treasury Regulations.

Section 6.5 Distributions as Result of Tax Determination. Notwithstanding any
provision in this Plan to the contrary, if, at any time, a court or the Internal
Revenue Service determines that any amounts or shares credited to a
Participant's Accounts under the Plan or Trust are includable in the gross
income of the Participant and subject to tax, the Officers Review Committee may,
in its sole discretion, permit a lump sum distribution of an amount equal to the
amounts or shares determined to be includable in the Participant's gross income.

Section 6.6 No Parachute Payment. An event described in Sections 6.1(d), (e) and
(f) shall not constitute a Distributable Event if the Officers Review Committee
in its reasonable discretion following consultation with appropriate tax and/or
legal advisors reasonably determines that such distribution will likely
constitute a parachute payment for purposes of Section 280G of the Code.
Furthermore, if such event occurs subsequent to a Change in Control, the
Officers Review Committee shall, at Energen's expense, promptly request a
written opinion of the Independent Auditor with respect to the applicability of
such Section 280G and such event shall not constitute a Distributable Event
unless and until the Independent Auditor delivers its written unqualified
opinion, a copy of which shall be provided to the Participant, to the effect
that a distribution of benefits as a result of such event will not constitute a
parachute payment under Section 280G of the Code. As used in this Section 6.6,
the term independent auditor means the firm of certified public accountants
which at the time of the Change in Control had been most recently engaged by
Energen or such other comparable and nationally recognized firm of certified
public accountants as may be selected by the Officers Review Committee in its
reasonable discretion.

Section 6.7 Distribution Upon Termination for Cause. In the event that a
Participant is terminated for Cause (as defined below), the Company may, at its
discretion, treat such termination or any date subsequent thereto as a
Distributable Event. For purposes of this Plan, termination for Cause means
termination based on any of the following:

(i) The willful and continued failure by the Participant to substantially
perform Participant's duties with a Participating Employer (other than any such
failure resulting from Participant's incapacity due to physical or mental
illness) after a written demand for substantial performance is delivered to
Participant specifically identifying the manner in which Participant has not
substantially performed Participant's duties;

(ii) the engaging by Participant in willful misconduct which is demonstrably
injurious to any one or more of the Participating Employers monetarily or
otherwise; or

(iii) the conviction of Participant of a felony.

 

ARTICLE VII.

VALUATION OF BENEFITS.

Section 7.1 Company Stock Account.

(a) Stock Award Deferral. When a Participant's Company Stock Account is to be
credited for deferred amounts attributable to awards which would otherwise have
been distributed to the Participant in the form of Common Stock, then the number
of shares of Common Stock which would have otherwise been distributed to the
Participant shall be credited to the Participant's Company Stock Account as of
the date that such distribution to the Participant would have otherwise
occurred.

(b) Cash Deferral. When a Participant's Company Stock Account is to be credited
for deferred amounts which would have otherwise been distributed to the
Participant in the form of cash, then the Participant's Company Stock Account
shall be credited with that number of shares of Common Stock equal to the number
of such shares that could have been purchased with such cash amounts at the Fair
Market Value Average for the last business day of the month during which such
cash amounts would have otherwise been distributed to the Participant.

(c) Discretionary Amount. When a participant's Company Stock Account is to be
credited for a Discretionary Amount, it shall be credited with that number of
shares of Common Stock equal to the number of such shares (including fractional
shares) that could have been purchased with the dollar amount of the
Discretionary Amount at the Fair Market Value Average for the last business day
of the month during which such Discretionary Amount is authorized or such other
date as may be specified in the Discretionary Amount authorization.

(d) Dividends. A Participant's Company Stock Account shall be credited on each
Common Stock dividend payment date with that number of shares which could have
been acquired through the Energen Corporation Dividend Reinvestment and Direct
Stock Purchase Plan or similar successor plan (the "DRIP") by the reinvestment
of the dividends payable on the number of shares of Common Stock credited to
such Company Stock Account as of the record date for such dividend. In the event
that the DRIP is no longer operative, or at such time as the Officers Review
Committee in its discretion shall specify, the number of dividend reinvestment
shares shall be calculated based on the Fair Market Value Average for the
dividend payment date.

(e) Stock Dividend, etc. The Company Stock Account shall be adjusted to reflect
any change in the outstanding Common Stock by reason of any stock dividend or
split, recapitalization, merger, consolidation, combination, Change in Control,
exchange of shares, exchange for cash or other consideration, or other similar
corporate change.

(f) Transfer upon Change in Control. In the event of a Change in Control,
effective as of the close of business on the date of the Change in Control, each
Participant's Investment Account shall be credited with an amount measured in
dollars equal to the value of such Participant's Company Stock Account as of
such time. Upon such crediting of the Investment Account, the Participant's
Company Stock Account shall be closed and the Participant shall have no further
interest in the Company Stock Account.

(g) Allocation of Cash Compensation. A Participant may request that part or all
of deferred compensation attributable to Cash Compensation be allocated to the
Participant's Company Stock Account. A Participant's request to make such an
allocation or change a previous allocation must be in writing on an Allocation
Request Form. All such requests are subject to acceptance by Energen in its
discretion. If accepted by Energen, the allocation request will be effective as
of the date specified by the request.

(h) Unit Accounting. The other provisions of this Plan notwithstanding, Energen
may, at its option, measure and value the Company Stock Accounts, and all
contributions, withdrawals, earnings and other adjustments to such accounts,
based on the valuation and performance of units in the stock fund under the
Energen Corporation Employee Savings Plan.

 

Section 7.2 Investment Account.

(a) Deferred Amounts. When a Participant's Investment Account is to be credited
with a deferred amount, that amount measured in dollars equal to such deferred
amount shall be credited to the Investment Account as of the close of business
on the date that such amount would have otherwise been paid to the Participant.

(b) Interest. Subject to 7.2(c), as of the close of the last day of each
calendar quarter, an additional amount shall be credited to each Participant's
Investment Account equal to the product of (i) the average daily balance in such
Investment Account for the quarter, times (ii) one-fourth of the annual prime
rate for corporate borrowers quoted at the beginning of the quarter by AmSouth
Bank of Alabama, Birmingham, Alabama (or such other comparable interest rate as
the Officers Review Committee may designate from time to time).

(c) Investment Options. Energen may permit a Participant to allocate the
Participant's Investment Account among one or more investment options for
purposes of measuring the value of the benefit. To the extent that the
Investment Account is allocated to an investment option, it shall not be
credited with interest under Section 7.2(b). That portion of the Investment
Account allocated to an investment option shall be deemed to be invested in such
investment option and shall be valued as if so invested, reflecting all
earnings, losses and other distributions or charges and changes in value which
would have been incurred through such an investment. The determination of which
investment options, if any, to make available, and the continued availability of
selected investment options rests in Energen's sole discretion; provided, that
subsequent to a Change in Control, Energen shall maintain the availability of
those investment options in place at the time of the Change in Control (or
substantially equivalent investment options).

(d) Participant Allocation Request. A Participant's request to allocate or
reallocate among investment options must be in writing on an Allocation Request
Form in such increments as Energen may require. All such requests are subject to
acceptance by Energen at its discretion. If accepted by Energen, an allocation
request will be effective as of the close of business on the allocation date (as
defined in Section 7.4).

Section 7.3 Hypothetical Accounts. The Accounts established under this Plan
shall be hypothetical in nature and shall be maintained for bookkeeping purposes
only. Neither the Plan nor any of the Accounts (or subaccounts) shall hold or be
required to hold any actual funds or assets.

Section 7.4 Allocation Date. Upon acceptance of an allocation request pursuant
to Section 7.1(g) or 7.2(d), Energen will process the request as soon as
reasonably administratively practicable and the request shall be implemented and
reflected in the Participant's account as of the close of business on such date
as may be determined by Energen in its reasonable discretion (the "allocation
date").

ARTICLE VIII.

NONTRANSFERABILITY

Section 8.1 Anti-Alienation of Benefits. Any benefits which may be credited to a
Participant's Accounts under the Plan, and any rights or privileges pertaining
thereto, may not be anticipated, alienated, sold, transferred, assigned,
pledged, encumbered, or subjected to any charge or legal process; and no
interest or right to receive a benefit may be taken, either voluntarily or
involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.

Section 8.2 Incompetent Participants. If any person who may be eligible to
receive a payment under the Plan has been legally declared incompetent and a
conservator or other person legally charged with the care of such person or of
his or her estate has been appointed, any payment under the Plan to which the
person is eligible to receive shall be paid to such conservator or other person
legally charged with the care of the person or his or her estate. Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Participating Employers and the Plan therefor.

Section 8.3 Designated Beneficiary. In the event of a Participant's death prior
to the payment of all or a portion of any benefits which may be payable with
respect to the Participant under the Plan, the payment of any benefits payable
on behalf of the Participant under the Plan shall be made to the Participant's
beneficiary designated on a Deferral Election Form. If no such beneficiary has
been designated, payment shall be made as required under the Participant's will;
or, in the event that there shall be no functioning will under applicable state
law, then to such persons as, at the date of the Participant's death, would be
entitled to share in the distribution of such deceased Participant's personal
estate under the provisions of the applicable statute then in force governing
the decedent's intestate property, in the proportions specified in such statute.

ARTICLE IX.

WITHHOLDING

Section 9.1 Withholding. The amounts payable pursuant to the Plan may be reduced
by the amount of any federal, state or local taxes required by law to be
withheld with respect to such payments.

 

ARTICLE X.

VOTING OF STOCK

Section 10.1 Voting of Company Stock. No Participant shall be entitled to any
voting rights with respect to any shares credited to his or her Company Stock
Account.

 

ARTICLE XI.

ADMINISTRATION OF A PLAN

Section 11.1 Administrator. The administrator of the Plan shall be Energen.
However, the Board of Directors shall act on behalf of Energen with respect to
the administration of the Plan and may delegate authority with respect to the
administration of the Plan to the Officers Review Committee or such other
committee, person or persons as it deems necessary or appropriate for the
administration and operation of the Plan.

Section 11.2 Authority of Administrator. Energen shall have the authority, duty
and power to interpret and construe the provisions of the Plan as it deems
appropriate, to adopt, establish and revise rules, procedures and regulations
relating to the Plan, to determine the conditions subject to which any benefits
may be payable, to resolve all questions concerning the status and rights of
Participants and others under the Plan, including, but not limited to,
eligibility for benefits and to make any other determinations which it believes
necessary or advisable for the administration of the Plan. Energen shall have
the duty and responsibility of maintaining records, making the requisite
calculations and disbursing payments hereunder. The determinations,
interpretations, regulations and calculations of Energen shall be final and
binding on all persons and parties concerned. The Secretary of Energen shall be
the agent of the Plan for the service of legal process in accordance with
Section 502 of the Employee Retirement Income Security Act of 1974, as amended.

Section 11.3 Operation of Plan and Claims Procedures. Energen shall be
responsible for the general operation and administration of the Plan and for
carrying out the provisions thereof. Energen shall be responsible for the
expenses incurred in the administration of the Plan. Energen shall also be
responsible for determining eligibility for payments and the amounts payable
pursuant to the Plan. Energen shall be entitled to rely conclusively upon all
tables, valuations, certificates, opinions and reports furnished by any actuary,
accountant, controller, counsel or other person employed or engaged by Energen
with respect to the Plan. The procedures for filing claims for payments under
the Plan are described below. For claims procedures purposes, the "Claims
Manager" shall be Energen.

(a) Claim Forms. It is the intent of Energen to make payments under the Plan
without the Participant having to complete or submit any claims forms. However,
a Participant who believes he or she is entitled to a payment under the Plan may
submit a claim for payments in writing to Energen. Any claim for payments under
the Plan must be made by the Participant or his or her beneficiary in writing
and state the claimant's name and the nature of benefits payable under the Plan
on a form acceptable to Energen. If for any reason a claim for payments under
the Plan is denied by Energen, the Claims Manager shall deliver to the claimant
a written explanation setting forth the specific reasons for the denial,
specific references to the pertinent provisions of the Plan on which the denial
is based, a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary, and information on the procedures to be followed by
the claimant in obtaining a review of his or her claim, all written in a manner
calculated to be understood by the claimant. For this purpose:

(i) The claimant's claim shall be deemed to be filed when presented orally or in
writing to the Claims Manager.

(ii) The Claims Manager's explanation shall be in writing delivered to the
claimant within 90 days of the date the claim is filed.

(b) Review. The claimant shall have 60 days following his or her receipt of the
denial of the claim to file with the Claims Manager a written request for review
of the denial. For such review, the claimant or the claimant's representative
may review pertinent documents and submit written issues and comments.

(c) Decision on Review. The Claims Manager shall decide the issue on review and
furnish the claimant with a copy within 60 days of receipt of the claimant's
request for review of the claimant's claim. The decision on review shall be in
writing and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, as well as specific references to
the pertinent provisions in the Plan on which the decision is based. If a copy
of the decision is not so furnished to the claimant within such 60 days, the
claim shall be deemed denied on review. In no event may a claimant commence
legal action for benefits the claimant believes are due the claimant until the
claimant has exhausted all of the remedies and procedures afforded the claimant
by this Section 11.3.

Section 11.4 Participant's Address. Each Participant shall keep Energen informed
of his or her current address and the current address of his or her beneficiary.
Energen shall not be obligated to search for any person. If the location of a
Participant is not made known to Energen within three (3) years after the date
on which payment of the Participant's benefits payable under the Plan may be
made, payment may be made as though the Participant had died at the end of the
three-year period. If, within one (1) additional year after such three-year
period has elapsed, or, within three (3) years after the actual death of a
Participant, Energen is unable to locate any designated beneficiary of the
Participant, then Energen shall have no further obligation to pay any benefit
hereunder to or on behalf of such Participant or designated beneficiary and such
benefits shall be irrevocably forfeited.

 

ARTICLE XII.

MISCELLANEOUS PROVISIONS



Section 12.1 No Employment Rights. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the service or employ of any Participating Employer.

Section 12.2 Participants Should Consult Advisors. Neither any Participating
Employer, nor their respective directors, officers, employees or agents makes
any representation or warranty with respect to the state, federal or other tax,
financial, estate planning, or the securities or other legal implications of
participation in the Plan. Participants should consult with their own tax,
financial and legal advisors with respect to their participation in the Plan.

Section 12.3 Unfunded and Unsecured. The Plan shall at all times be considered
entirely unfunded both for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended, and no provision
shall at any time be made with respect to segregating assets of any
Participating Employer for payment of any amounts hereunder. Any funds invested
hereunder allocable to a Participating Employer shall continue for all purposes
to be part of the respective general assets of such Participating Employer and
available to the general creditors of such Participating Employer in the event
of a bankruptcy (involvement in a pending proceeding under the Federal
Bankruptcy Code) or insolvency (inability to pay debts as they mature) of such
Participating Employer. Energen shall promptly notify the Trustee and the
applicable Participants of such bankruptcy or insolvency of a Participating
Employer. No Participant or any other person shall have any interests in any
particular assets of any Participating Employer by reason of the right to
receive a benefit under the Plan and to the extent the Participant or any other
person acquires a right to receive benefits under the Plan, such right shall be
no greater than the right of any general unsecured creditor of any Participating
Employer. The Plan constitutes a mere promise by the Participating Employers to
make payments to the Participants in the future. With respect to the guarantee
of Energen under Section 2.2, Participants have rights only as general unsecured
creditors of Energen. Nothing contained in the Plan shall constitute a guaranty
by any Participating Employer or any other person or entity that any funds in
any trust or the assets of any Participating Employer will be sufficient to pay
any benefit hereunder. Furthermore, no Participant shall have any right to a
benefit under the Plan except in accordance with the terms of the Plan.

Section 12.4 The Trust.

(a) Establishment of Trust. In order to provide assets from which to fulfill its
obligations to the Participants and their beneficiaries under the Plan, Energen
shall establish a Trust by a trust agreement with a third party, the Trustee, to
which Energen may, in its discretion, contribute cash or other property,
including securities issued by Energen, to provide for the benefit payments
under the Plan. The Trustee will have the duty to invest the Trust assets and
funds in accordance with the terms of the Trust. Energen shall be entitled at
any time, and from time to time, in its sole discretion, to substitute assets of
at least equal fair market value for any assets held in the Trust. All rights
associated with the assets of the Trust will be exercised by the Trustee or the
person designated by the Trustee, and will in no event be exercisable by or rest
with Participants or their beneficiaries. The Trust shall provide that in the
event of the insolvency of Energen, the Trustee shall hold the assets for the
benefit of the general creditors of Energen and its affiliated companies. The
Trust shall be based on the model trust contained in Internal Revenue Service
Revenue Procedure 92-64 with such changes and modifications as may be approved
by Energen.

(b) Contribution Upon Change in Control. If as of the close of business on the
date of a Change in Control, the aggregate value of the Participant Accounts
exceeds the value of the Trust assets, then within thirty days of such Change in
Control, Energen shall contribute to the Trust assets having a value at least
equal to the amount of such excess.

Section 12.5 Plan Provisions. Except when otherwise required by the context, any
singular terminology shall include the plural.

Section 12.6 Severability. If a provision of the Plan shall be held to be
illegal or invalid, the illegality or invalidity shall not affect the remaining
parts of the Plan and the Plan shall be construed and enforced as if the illegal
or invalid provision had not been included.

Section 12.7 Applicable Law. To the extent not preempted by the laws of the
United States, the laws of the State of Alabama shall apply with respect to the
Plan.

 

ARTICLE XIII.

AMENDMENTS

Section 13.1 Amendment of the Plan. Energen reserves the power to alter, amend
or wholly revise the Plan at any time and from time to time by the action of the
Board of Directors and the interest of each Participant is subject to the powers
so reserved; provided, however, that no amendment made subsequent to a Change in
Control shall be effective to the extent that it would have a materially adverse
impact on a Participant's reasonably expected economic benefit attributable to
compensation deferred by the Participant prior to the Change in Control. An
amendment shall be authorized by the Board of Directors and shall be stated in
an instrument in writing signed in the name of Energen by a person or persons
authorized by the Board of Directors. After the instrument has been so executed,
the Plan shall be deemed to have been amended in the manner therein set forth,
and all parties interested herein shall be bound thereby. No amendment to the
Plan may alter, impair, or reduce the benefits credited to any Accounts prior to
the effective date of such amendment without the written consent of any affected
Participant.

 

ARTICLE XIV.

TERM OF PLAN

Section 14.1 Term of the Plan. Energen may at any time terminate the Plan by
action of the Board of Directors with such termination being effective as of the
date that all Participant Accounts have been distributed to Participants in
accordance with and subject to the provisions of Article VI of the Plan
including, without limitation, Section 6.6 of the Plan. Effective as of the date
of such Board of Directors action (or such later date as may be specified
therein) all Section 4.1 compensation deferral elections will terminate and no
further amounts shall be credited to any Accounts of any Participant under
Sections 7.1(a), (b), (c) and 7.2(a) after such date. However, the Participants'
Accounts shall continue to be adjusted by the other provisions of Sections 7.1
and 7.2 until all benefits are distributed to the Participants or to the
Participants' beneficiaries.

 

 

 

 



 

 

 

 

 

Assistant Secretary

 